1

2

3

4

5                                       UNITED STATES DISTRICT COURT
                                             DISTRICT OF NEVADA
6

7     WILLIAM E. HARRIS,                                  3:20-cv-00557-MMD-WGC

8                          Plaintiff,
                                                          REFERRAL TO PRO BONO PROGRAM
9     vs.

10
      HAROLD WICKHAM, et al.,
11

12
                            Defendants.

13
            This case is referred to the Pro Bono Program ("Program") adopted in General Order 2019-07
14
     for the purpose of identifying counsel willing to be appointed as pro bono counsel for Plaintiff
15
     William E. Harris. The scope of appointment will be for all purposes through the conclusion of trial. By
16
     referring this case to the Program, the court is not expressing an opinion as to the merits of the case.
17

18
     Accordingly,

19          IT IS HEREBY ORDERED that this case is referred to the Pro Bono Program for appointment

20   of counsel for the purposes identified herein.

21          IT IS FURTHER ORDERED that the Clerk forward this order to the Pro Bono Liaison.

22          DATED: July 6, 2021.
23
                                                         ____________________________________
                                                         WILLIAM G. COBB
24
                                                         UNITED STATES MAGISTRATE JUDGE
25
